

115 S3714 IS: Ashanti Alert Act of 2018
U.S. Senate
2018-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3714IN THE SENATE OF THE UNITED STATESDecember 6, 2018Mr. Warner (for himself and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo encourage, enhance, and integrate Ashanti Alert plans throughout the United States, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Ashanti Alert Act of 2018. 2.Establishment of Ashanti Alert communications networkKristen's Act (Public Law 106–468; 114 Stat. 2027) is amended—
 (1)by inserting before section 2 (34 U.S.C. 40504) the following:  IGrants; (2)by redesignating sections 2 (34 U.S.C. 40504) and 3 (34 U.S.C. 40504 note) as sections 101 and 102, respectively;
 (3)in section 101(b), as so redesignated, by striking this Act and inserting this title; (4)in section 102, as so redesignated, by striking this Act and inserting this title; and
 (5)by adding at the end the following:  IIAshanti Alert communications network 201.DefinitionsIn this title:
 (1)AMBER alert communications networkThe term AMBER Alert communications network means the AMBER Alert communications network established under subtitle A of title III of the PROTECT Act (34 U.S.C. 20501 et seq.).
 (2)Ashanti AlertThe term Ashanti Alert means an alert issued through the Ashanti Alert communications network, related to a missing adult.
 (3)Ashanti Alert communications networkThe term Ashanti Alert communications network means the national communications network established by the Attorney General under section 202(a).
 (4)Ashanti Alert Coordinator of the Department of Justice; CoordinatorThe term Ashanti Alert Coordinator of the Department of Justice or Coordinator means the employee designated by the Attorney General to act as the national coordinator of the Ashanti Alert communications network under section 203(a).
 (5)Ashanti Alert planThe term Ashanti Alert plan means a local element of the Ashanti Alert communications network. (6)Indian TribeThe term Indian Tribe means a federally recognized Indian Tribe or a Native village, Regional Corporation, or Village Corporation (as those terms are defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)).
 (7)Missing adultThe term missing adult means an individual who— (A)is older than the age for which an alert may be issued through the AMBER Alert communications network in the State or territory of an Indian Tribe in which the individual is identified as a missing individual;
 (B)is identified by a law enforcement agency as a missing individual; and (C)meets the requirements to be designated as a missing adult, as determined by the State in which, or the Indian Tribe in the territory of which, the individual is identified as a missing individual.
 (8)StateThe term State means each of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.
							202.Ashanti Alert communications network
 (a)In generalThe Attorney General shall, subject to the availability of appropriations, establish a national communications network within the Office of Justice Programs of the Department of Justice to provide assistance to regional and local search efforts for missing adults through the initiation, facilitation, and promotion of local elements of the network, in coordination with States, Indian Tribes, units of local government, law enforcement agencies, and other concerned entities with expertise in providing services to adults.
 (b)Integration with existing communications networkIn establishing the Ashanti Alert communications network under subsection (a), the Attorney General shall coordinate, when advisable, with missing person alert systems in existence as of the date of enactment of this title, such as the AMBER Alert communications network and Silver Alert communications networks.
							203.Ashanti Alert coordinator
 (a)National coordinator within Department of JusticeThe Attorney General shall designate an employee of the Office of Justice Programs of the Department of Justice to act as the national coordinator of the Ashanti Alert communications network.
 (b)Duties of the CoordinatorIn acting as the national coordinator of the Ashanti Alert communications network, the Coordinator shall—
 (1)work with States and Indian Tribes to encourage the development of additional Ashanti Alert plans in the network;
 (2)establish voluntary guidelines for States and Indian Tribes to use in developing Ashanti Alert plans that will promote compatible and integrated Ashanti Alert plans throughout the United States, including—
 (A)a list of the resources necessary to establish an Ashanti Alert plan; (B)criteria for evaluating whether a situation warrants issuing an Ashanti Alert, taking into consideration the need for the use of Ashanti Alerts to be limited in scope because the effectiveness of the Ashanti Alert communications network may be affected by overuse, including criteria to determine—
 (i)whether the mental capacity of an adult who is missing, and the circumstances of his or her disappearance, including any history of domestic violence, sexual assault, child abuse, or human trafficking, warrant the issuance of an Ashanti Alert; and
 (ii)whether the individual who reports that an adult is missing is an appropriate and credible source on which to base the issuance of an Ashanti Alert;
 (C)a description of the appropriate uses of the Ashanti Alert name to readily identify the nature of search efforts for missing adults; and
 (D)recommendations on how to protect the privacy, dignity, independence, autonomy, and safety of any missing adult who may be the subject of an Ashanti Alert;
 (3)develop proposed protocols for efforts to recover missing adults and to reduce the number of adults who are reported missing, including protocols for procedures that are needed from the time of initial notification of a law enforcement agency that the adult is missing through the time of the return of the adult to family, guardian, or domicile, as appropriate, including—
 (A)public safety communications protocol; (B)case management protocol;
 (C)command center operations; (D)reunification protocol;
 (E)incident review, evaluation, debriefing, and public information procedures; and (F)protocols for declining to issue an Ashanti Alert;
 (4)work with States and Indian Tribes to ensure appropriate regional coordination of various elements of the network;
 (5)establish an advisory group to assist States, Indian Tribes, units of local government, law enforcement agencies, and other entities involved in the Ashanti Alert communications network with initiating, facilitating, and promoting Ashanti Alert plans, which shall include—
 (A)to the maximum extent practicable, representation from the various geographic regions of the United States; and
 (B)members who are— (i)representatives of adult citizen advocacy groups, law enforcement agencies, victim service providers (as defined in section 40002(a) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(a)), and public safety communications;
 (ii)broadcasters, first responders, dispatchers, and radio station personnel; and (iii)representatives of any other individuals or organizations that the Coordinator determines are necessary to the success of the Ashanti Alert communications network; and
 (6)act as the nationwide point of contact for— (A)the development of the network; and
 (B)regional coordination of alerts for missing adults through the network. (c)Coordination (1)Coordination with other agenciesThe Coordinator shall coordinate and consult with the Secretary of Transportation, the Federal Communications Commission, the Assistant Secretary for Aging of the Department of Health and Human Services, and other appropriate offices of the Department of Justice, including the Office on Violence Against Women, in carrying out activities under this title.
 (2)State, Tribal, and local coordinationThe Coordinator shall consult with local broadcasters and State, Tribal, and local law enforcement agencies in establishing minimum standards under section 204 and in carrying out other activities under this title, as appropriate.
								(d)Annual reports
 (1)In generalNot later than 1 year after the date of enactment of this title, and annually thereafter, the Coordinator shall submit to Congress a report on—
 (A)the activities of the Coordinator; and
 (B)the effectiveness and status of the Ashanti Alert plan of each State or Indian Tribe that has established or is in the process of establishing such a plan.
 (2)ContentsEach report under paragraph (1) shall include— (A)a list of each State or Indian Tribe that has established an Ashanti Alert plan;
 (B)a list of each State or Indian Tribe that is in the process of establishing an Ashanti Alert plan; (C)for each State or Indian Tribe that has established an Ashanti Alert plan, to the extent the data is available—
 (i)the number of Ashanti Alerts issued; (ii)the number of missing adults located successfully;
 (iii)the average period of time between the issuance of an Ashanti Alert and the location of the missing adult for whom the Alert was issued;
 (iv)the State or Tribal agency or authority issuing Ashanti Alerts, and the process by which Ashanti Alerts are disseminated;
 (v)the cost of establishing and operating the Ashanti Alert plan; (vi)the criteria used by the State or Indian Tribe to determine whether to issue an Ashanti Alert; and
 (vii)the extent to which missing adults for whom Ashanti Alerts were issued crossed State lines or territorial borders of an Indian Tribe;
 (D)actions States and Indian Tribes have taken to protect the privacy and dignity of the missing adults for whom Ashanti Alerts are issued;
 (E)ways that States and Indian Tribes have facilitated and improved communication about missing adults between families, caregivers, law enforcement officials, and other authorities; and
 (F)any other information the Coordinator determines to be appropriate. 204.Minimum standards for issuance and dissemination of alerts through Ashanti alert communications network (a)Establishment of minimum standardsSubject to subsection (b), the Coordinator shall establish minimum standards for—
 (1)the issuance of alerts through the Ashanti Alert communications network; and (2)the extent of the dissemination of alerts issued through the Ashanti Alert communications network.
								(b)Limitations
 (1)Dissemination of informationThe minimum standards established under subsection (a) shall, to the maximum extent practicable (as determined by the Coordinator in consultation with State, Tribal, and local law enforcement agencies), provide for the dissemination of appropriate information relating to the special needs of a missing adult (including health care needs) to the appropriate law enforcement, public health, and other public officials.
 (2)Geographic areasThe minimum standards established under subsection (a) shall, to the maximum extent practicable (as determined by the Coordinator in consultation with State, Tribal, and local law enforcement agencies), provide that the dissemination of an alert through the Ashanti Alert communications network shall be limited to the geographic areas that the missing adult could reasonably reach, considering—
 (A)the circumstances and physical and mental condition of the missing adult;
 (B)the modes of transportation available to the missing adult; and
 (C)the circumstances of the disappearance. (3)Other requirementsThe minimum standards established under subsection (a) shall require that, in order for an Ashanti Alert to be issued for a missing adult, the missing adult—
 (A)suffers from a proven mental or physical disability, as documented by a source determined credible by an appropriate law enforcement agency; or
 (B)be missing under circumstances that indicate, as determined by an appropriate law enforcement agency—
 (i)that the physical safety of the missing adult may be endangered; or (ii)that the disappearance of the missing adult may not have been voluntary, including an abduction or kidnapping.
 (4)Safety, privacy, and civil liberties protectionsThe minimum standards established under subsection (a) shall— (A)ensure that alerts issued through the Ashanti Alert communications network comply with all applicable Federal, State, Tribal, and local privacy laws and regulations;
 (B)include standards that specifically provide for the protection of the civil liberties and sensitive medical information of missing adults; and
 (C)include standards requiring, as appropriate, a review of relevant court records, prior contacts with law enforcement, and other information relevant to the missing adult or the individual reporting, in order to provide protections against domestic violence.
 (5)State, Tribal, and local voluntary coordinationIn establishing minimum standards under subsection (a), the Coordinator may not interfere with the system of voluntary coordination between local broadcasters and State, Tribal, and local law enforcement agencies for purposes of regional and local search efforts for missing adults that was in effect on the day before the date of enactment of this title.
 205.Voluntary participationThe minimum standards established under section 204(a), and any other guidelines and programs established under section 203, shall be adoptable on a voluntary basis only.
 206.Training and educational programsThe Coordinator shall make available to States, Indian Tribes, units of local government, law enforcement agencies, and other concerned entities that are involved in initiating, facilitating, or promoting Ashanti Alert plans, including broadcasters, first responders, dispatchers, public safety communications personnel, and radio station personnel—
 (1)training and educational programs related to the Ashanti Alert communications network and the capabilities, limitations, and anticipated behaviors of missing adults, which the Coordinator shall update regularly to encourage the use of new tools, technologies, and resources in Ashanti Alert plans; and
 (2)informational materials, including brochures, videos, posters, and websites to support and supplement the training and educational programs described in paragraph (1).
 207.Authorization of appropriationsThere is authorized to be appropriated to the Attorney General $3,000,000 to carry out the Ashanti Alert communications network as authorized under this title for each of fiscal years 2019 through 2022.
						.
 3.Emergency Federal law enforcement assistanceSection 609Y(a) of the Justice Assistance Act of 1984 (34 U.S.C. 50112(a)) is amended by striking September 30, 2021 and inserting September 30, 2022.